Citation Nr: 1717334	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  13-16 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to October 31, 2008, for the award of service connection for gastroesophageal reflux disease (GERD) with a duodenal ulcer.

2.  Entitlement to an effective date prior to October 31, 2008, for the award of service connection for headaches.

3.  Entitlement to an effective date prior to October 31, 2008, for the award of service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 30 percent for GERD with a duodenal ulcer.

5.  Entitlement to an initial rating in excess of 10 percent for headaches.

6.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to an initial rating in excess of 30 percent for a rectal disability.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010, October 2011, and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that granted service connection for PTSD, headaches, GERD, and a rectal disability.

The issues of entitlement to an effective date prior to January 27, 2009, for the award of service connection for a rectal disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  See Informal Claim, December 2012.

The issues of entitlement to higher initial ratings for the Veteran's service-connected GERD with a duodenal ulcer, headaches, PTSD, and rectal disability, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On October 31, 2008, the Veteran filed an informal claim by telephone contact for service connection for GERD with a duodenal ulcer; there was no communication received prior to that date indicating an intent to file a claim.

2.  On January 27, 2009, the Veteran filed an informal claim for service connection for headaches; there was no communication received prior to that date indicating an intent to file a claim.

3.  An August 2010 rating decision awarded service connection for PTSD, effective October 31, 2008; the Veteran did not file a notice of disagreement regarding the effective date within one year of notice of the decision, which became final.

4.  The Veteran's claim for entitlement to an earlier effective date for service connection for PTSD constitutes a freestanding claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 31, 2008, for the award of service connection for GERD with a duodenal ulcer have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015 prior to March 24, 2015).

2.  The criteria for an effective date prior to October 31, 2008, for the award of service connection for headaches have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015 prior to March 24, 2015).

3.  The August 2010 rating decision is final as to the effective date of service connection for PTSD.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015 prior to March 24, 2015).

4.  The Veteran's claim of entitlement to an effective date prior to October 31, 2008, for the award of service connection for PTSD must be dismissed.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the claim for an earlier effective date for service connection for PTSD, because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated.  See VAOPGCPREC 5-2004 (June 23, 2004); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With regard to the Veteran's claims for earlier effective dates for service connection for headaches and GERD with a duodenal ulcer, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

For effective date claims, where service connection has been granted and the claimant has appealed the effective date, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran has not identified any outstanding records for VA to obtain.

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Analysis

The effective date of an award of compensation based on an original claim for service connection will generally "be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400 (2016); see also 38 U.S.C.A. § 5110(a) (West 2014); Sears v. Principi, 16 Vet. App. 244 (2002).

Effective on March 24, 2015, VA amended its regulations, effectively eliminating informal claims and requiring a "complete claim" on a form proscribed by the Secretary.  See 38 C.F.R. §§ 3.155, 3.160 (2016).  However, prior to March 24, 2015, which is the time relevant time period in this appeal, "any communication or action indicating an intent to apply for one or more benefits under the laws administered by [VA] ... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2015).

The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit. Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  Likewise, the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  See Lalonde v. West, 12 Vet. App. 377 (1999).
A.  Headaches and GERD

A February 2012 rating decision awarded service connection for headaches, and GERD with a duodenal ulcer, and assigned effective dates of October 31, 2008.  The Veteran claims entitlement to earlier effective dates.  See Notice of disagreement, December 2012.

An October 31, 2008 Report of Contact reflects that on that date, the Veteran telephoned VA and expressed his desire to file a claim for service connection for "acid reflux disease" and an ulcer.  Prior to that date, no communication was ever received from the Veteran regarding any GERD or reflux disease, or ulcer.  

In January 2009, the Veteran filed an informal claim for service connection for headaches.  The claim was signed on January 23, 2009, and was stamped-received on January 27, 2009.  Prior to that date, no communication was received from the Veteran regarding any headaches.  The Board emphasizes that the informal claim for GERD with an ulcer filed in October 2008 (see Report of Contact) made no mention of any headaches, albeit the Board acknowledges that the RO nevertheless assigned an effective date of October 31, 2008 for service connection for headaches.

The Board adds that earlier May 2008 claims (via a Form 21-526) in the file related to hearing loss and tinnitus, and did not include any report of any headaches, reflux, GERD, or ulcer.

As explained above, the effective date of an award for service connection "shall not be earlier than the date of receipt of application therefor."  See 38 U.S.C.A. § 5110(a).  In this case, the Veteran's informal application for service connection for GERD with an ulcer was received on October 31, 2008.  His informal application for service connection for headaches was stamped-received on January 27, 2009.  No formal or informal claim for service connection was ever received by VA prior to these dates.  Therefore, the Board finds that the preponderance of the evidence is against finding entitlement to an effective date prior to October 31, 2008 for the award of service connection for headaches, and for GERD with a duodenal ulcer.
Therefore, in light of the above, the Board concludes that an effective date prior to October 31, 2008 for the award of service connection for headaches, and for GERD with a duodenal ulcer, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

B.  PTSD

An August 2010 rating decision awarded service connection for PTSD and assigned an effective date of October 31, 2008.  The Veteran claims entitlement to an earlier effective date.  See Claim, December 2012.

As noted above, the August 2010 rating decision awarded service connection for PTSD and assigned an effective date of October 31, 2008.  Notice of the decision was mailed on November 3, 2010.  The Veteran did not express disagreement with the effective date within one year of notice of the August 2010 rating decision.  An April 2011 notice of disagreement was only filed as to the initial rating (in which the Veteran's representative actually cited October 31, 2008 as the date the claim was filed).  Generally, if a notice of disagreement is not filed within one year from the date of mailing of notice of a determination by the agency of original jurisdiction, that decision shall become final.  See 38 U.S.C.A. § 7105(b)(1) (West 2014); 38 C.F.R. § 20.302(a) (2016).  Therefore, the August 2010 rating decision became final as to the effective date assigned.  See id.

In December 2012, more than one year after the August 2010 rating decision became final as to the effective date, the Veteran filed a free-standing claim for entitlement to an earlier effective date for the award of service connection.

The Court of Appeals for Veterans Claims (Court) held in Rudd v. Nicholson, 20 Vet. App. 296 (2006), that there can be no free-standing claim for an earlier effective date, and that once an effective date has become final (by way of an RO or Board decision), a claimant's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).  See 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1400-1404 (2016).  The Veteran has not alleged CUE.  When such a freestanding claim is raised, such an appeal should be dismissed.  See Rudd at 299-300 (when an appellant claims earlier effective date but does not allege CUE in the prior final decision, the appeal should be dismissed because the Board is without legal authority to adjudicate the claim on a basis other than CUE).

Therefore, with regard to this appeal, because the August 2010 rating decision became final with regard to the effective date of October 31, 2008, for service connection for PTSD, and because the Board may not review a free-standing claim of entitlement to an earlier effective date, the Veteran's appeal herein for an earlier effective date must be dismissed.  See Rudd, supra; 38 U.S.C.A. §§ 7105.


ORDER

Entitlement to an effective date prior to October 31, 2008, for the award of service connection for GERD with a duodenal ulcer is denied.

Entitlement to an effective date prior to October 31, 2008, for the award of service connection for headaches is denied.

The appeal of entitlement to an effective date prior to October 31, 2008, for the award of service connection for PTSD is dismissed.


REMAND

The Veteran's PTSD is currently assigned a 50 percent evaluation, effective October 31, 2008.  His headaches are assigned a 10 percent evaluation, effective October 31, 2008.  His GERD with a duodenal ulcer is assigned a 30 rating, effective October 31, 2008.  His rectal disability is assigned a 30 percent rating, effective January 27, 2009.  The Veteran seeks higher initial ratings.  He also seeks entitlement to a TDIU.

The Veteran was most recently afforded VA examinations for his disabilities in August 2015 and May 2016.

Unfortunately, however, the Board finds that these matters should be remanded because almost five years of VA treatment records have not yet been associated with the claims file.  While the file includes various VA treatment records dated through May 2016, the file is missing those records for the periods from July 2009 to October 2011 (over two years of records), and from May 2012 to December 2013.  Therefore, these matters should be remanded to obtain the missing VA treatment records.  

In addition, the Veteran's representative reported in August 2016 that the Veteran was treated at the VA emergency room one month prior due to his GERD with a duodenal ulcer.  Therefore, his most recent VA treatment records dated since May 2016 should be obtained, including records of emergency treatment around July 2016 for his GERD with an ulcer.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records dated from July 2009 to October 2011, May 2012 to December 2013, and May 2016 to the present.

These records should include a record of emergency room treatment relating to the Veteran's service-connected GERD with a duodenal ulcer around July 2016.

2.  Thereafter, schedule VA examinations to assess the current severity of the Veteran's GERD, headaches, rectal disability, and PTSD.  All necessary findings to ascertain the current severity of the Veteran's disabilities should be noted, to include the impact of his disabilities on his ability to work.
3.  Then, readjudicate the claims.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


